DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on February 19, 2021, amendments to the claims have been acknowledged. 
Claim 15 is cancelled by applicant and is no longer part of prosecution at this time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2, 8, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., (US 20160365548).
Regarding claims 1 and 8, Li discloses a ZEBRA energy storage device (sodium- nickel chloride) ([0047]/ L 1-2), comprising: an anode chamber (6)  with an anode (7) ([0047]/ L3-5); a cathode chamber configured to accommodate a cathode active material and a cathode chamber (4) with a cathode (5) ([0047]/ L3-5);  a solid state electrolyte (10) such as, for example, a β"-alumina solid electrolyte (BASE) is installed between cathode chamber (4) and anode chamber (6) ([0047]/ L 9-13). Li further discloses BASE (10) delivers sodium ions (Na+) between the cathode (5) and anode (7) positioned in anode chamber (6) during operation ([0047]/ L 9-13). Li further discloses polymer sealing layers disposed along an edge of the solid electrolyte and disposed between the solid electrolyte and the anode chamber and between the solid electrolyte and the cathode chamber (see fig.5 polymer seals) (2) along an edge of the solid electrolyte (10) and disposed between the solid electrolyte (10) and the anode chamber (6) and between the solid electrolyte (10) and the cathode chamber (4)). Li further discloses in figure 5,  the polymer seals (2) are between the solid state electrolyte (10) and the anode chamber (6) and 
The phrase “wherein the polymer sealing layers are formed by a thermocompression process at a temperature in a range of 100-400 °C” is a process limitation.  Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted), see MPEP 2113.I.  (CLAIMS 1 & 8)

    PNG
    media_image1.png
    359
    613
    media_image1.png
    Greyscale

Regarding claim 2, Li discloses all of the limitations as set forth above in claim 1. Li further discloses a first complainant seal comprises a polymer selected from polytetrafluoroethylene, fluorinated ethylene propylene, perfluoroalkoxy alkane or polyethylene, the second compliant seal comprises a polymer selected from polyvinylidene fluoride or polyethylene [0032]). (CLAIM 2)
Regarding claim 10, Li discloses all of the limitations as set forth above in claim 1. Li further discloses in the cathode chamber 4, Ni-NaCl granules are loaded [0054]. Ni-NaCl in the cathode chamber active material reads on the claimed the cathode active material includes at least one (CLAIM 10)
Regarding claim 11, Li discloses all of the limitations as set forth above in claim 1. Li further discloses in example 2, the cathode granules comprised of Ni-NaCl and 0.8g of NaAlCl4 secondary electrolyte were loaded into the cathode chamber on the cathode side of the support [0056], which reads on the claimed the catholyte includes at least one selected from NaAlCl4, NaAlCl4-NaAlBr4, and NaAlCl4-LiBr. (CLAIM 11)
Regarding claim 12, Li discloses all of the limitations as set forth above in claim 1. Li further discloses in example 2, the ZEBRA energy storage device is operated at an elevated temperature of 200° C [0056]. (CLAIM 12)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 20160365548) as applied to claim 1 above, in view of Visco et al., (US 20140162108), and further in view of Minamide et al., (US 20140349127) and further in view of Metallic Alloy Seal Bonding, 2015. 
Regarding claim 3, Li discloses all of the limitations as set forth above in claim 1 and 13. Li further discloses in fig.5 polymer seals (2) along an edge of the solid electrolyte (10) and disposed between the solid electrolyte (10) and the anode chamber (6). Examiner notes that polymer seals (2) between the solid electrolyte (10) and the anode chamber (6) reads on the claimed inner anode-sealing layer.  Li further discloses in fig.5 polymer seals (2) along an edge of the solid electrolyte (10) and disposed between the solid electrolyte (10) and the cathode chamber (4).  Examiner notes that polymer seals (2) between the solid electrolyte (10) and the cathode chamber (4) reads on the claimed inner cathode sealing layer. 
 Li does not disclose an outer anode-sealing layer disposed outside the inner anode-sealing layer and an outer cathode-sealing layer disposed outside the inner cathode-sealing layer. 
Visco discloses protected anode architecture includes an anode, a protective membrane architecture, an anode container, a hermetic seal between the protective membrane architecture and the anode container ([0012] - [0013]).  Visco discloses a polymer adhesive seal may be set at 2513, while an outer polymer adhesive seal comprising a different polymer composition or structure may be set at 2515 ([00472/ L 1-6).  Visco further discloses multiple consecutive coating layers of polymer adhesive seals 
 It would have been obvious to one having ordinary skill in the art to add the second polymer adhesive seal coating layer of Visco to the outside of the inner cathode and inner anode sealing layers of Li in order to improve reliability and to improve the closure of leaks.  Therefore modified Li further discloses an outer anode- sealing layer disposed outside the inner anode-sealing layer and an outer cathode-sealing layer disposed outside the inner cathode-sealing layer. (CLAIM 3)

    PNG
    media_image1.png
    359
    613
    media_image1.png
    Greyscale

Regarding claim 4, modified Li discloses all of the limitations as set forth above in claim 3. Li further discloses a second compliant seal comprises a polymer selected from polyvinylidene fluoride (PVDF); or polyethylene (PE) that can be introduced in at least one junction of an anode chamber in contact with the primary electrolyte on the anode side of the storage device ([0032]/L10-16). (CLAIM 4)
Regarding claim 5, modified Li discloses all of the limitations as set forth above in claim 3. Li further discloses a first compliant seal comprises a polymer selected from polytetrafluoroethylene (PTFE); fluorinated ethylene propylene (FEP); perfluoroalkoxy alkane (PFA); or polyethylene (PE) can be introduced in at least one junction of a cathode chamber in contact with a primary electrolyte on the cathode side of the storage device ([0032]/ L3-9). (CLAIM 5)
Regarding claim 6, modified Li discloses all of the limitations as set forth above in claim 3. In an alternative embodiment Li further discloses polymers selected for the anode side of the storage device include, but are not limited to,  fluorinated ethylene propylenes (FEP) ([0048]/ L7-10). It would have been obvious to one having ordinary skill in the art to choose fluorinated ethylene and propylenes as the polymer seal for the outer (CLAIM 6)
Regarding claim 7, modified Li discloses all of the limitations as set forth above in claim 3. In an alternative embodiment Li further discloses polymers selected for the cathode side of the storage device can include, but are not limited to, polyvinylidene fluorides (PVDF) ([0048]/L4-7). It would have been obvious to one having ordinary skill in the art to choose polyvinylidene fluorides as the polymer seal for the outer cathode- sealing layer as taught by Visco (Visco:[0472]) as they have been shown to be used for sealing to prevent leakage. (CLAIM 7)
Regarding claims 13 and 14, Li discloses a ZEBRA energy storage device (sodium- nickel chloride) ([0047]/ L 1-2), comprising: an anode chamber (6)  with an anode (7) ([0047]/ L3-5) ; a cathode chamber configured to accommodate a cathode active material and a cathode chamber (4) with a cathode (5) ([0047]/ L3-5);  a solid state electrolyte (10) such as, for example, a β"-alumina solid electrolyte (BASE) is installed between cathode chamber (4) and anode chamber (6) ([0047]/ L 9-13). Li further discloses BASE (10) delivers sodium ions (Na+) between the cathode (5) and anode (7) positioned in anode chamber (6) during operation ([0047]/ L 9-13). Li further discloses polymer sealing layers 
Li does not disclose the polymer sealing layers are formed by a thermocompression process.  However, Minamide discloses a thermoplastic polymer used as an adhesive, thermoplastic polymers has good adhesiveness to a ceramic, metal and a synthetic resin and is preferably used as an adhesive for adhering not only the same kind of materials, but different kinds of materials.  The thermoplastic polymer composition has flexibility, and therefore has a buffer action too [0134]. The thermoplastic polymer composition is used as an adhesive sheet, and can bond to other materials like ceramic, metal and resin by thermocompression bonding [0135]. The molded article of Minamide can be used as separator in batteries. [0183].
It would have been obvious to one having ordinary skill in the art to have the polymer seals (2)of Li be formed by a thermocompression process as taught by Minamide at [0135] as Minamide shows the thermocompression bonding as a conventional process for polymers in battery seaparators. 
 Modified Li does not disclose the thermocompression process is performed at a temperature in a range of 100-400 °C.  However, it is known in the art that the thermocompression process is performed at temperatures between 250-400°C (Metallic Alloy Seal Bonding pgs.6 and 7). Therefore it would have been obvious to one having ordinary skill in the art to perform the thermocompression process of Minamide at temperatures between 250-400 °C.  The range of 250-400 °C is overlapping with the claimed range of 100-400 °C. It would have been obvious to one having the ordinary skill in the art that overlapping ranges are obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. 
It would have been obvious to one having ordinary skill in the art to add the second polymer adhesive seal coating layer of Visco to the outside (CLAIMS 13 and 14)
Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 20160365548) as applied to claim 1 above, and further in view of Ikejiri et al., (US 20180183094).
Regarding claim 9, Li discloses all of the limitations as set forth above in claim 1. Li does not disclose a thickness of the solid electrolyte is in a range from 100 µm to 3 mm. Ikejiri discloses a thin beta alumina solid electrolyte sheet for use in a power storage device, such as sodium ion secondary battery cells. Ikejiri further discloses a solid electrolyte sheet contains beta-alumina and/ or beta alumina and has a thickness of 1mm or less [0027]. A smaller thickness of the solid electrolyte sheet is more preferred because the distance taken to conduct ions in the solid electrolyte becomes shorter to increase the ion conductivity [0028]. A solid beta-
 It would have been obvious to one having ordinary skill in the art to have the solid electrolyte (10) of Li have a thickness of 1mm or less in order to increase ion conductivity. (CLAIM 9)
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the cited prior art combination does not disclose features of amended claim 1. Applicant further asserts that Li does not disclose the compliant seal to be thermocompressed.
Applicant’s assertion is not persuasive.  Li does not teach this feature, however Li need not show “wherein the polymer sealing layers are formed by a thermocompression process at a temperature in a range of 100-400 °C” because these limitation include process steps. Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I. Applicant has not shown that the product is different when it is made by applicant’s process.
Applicant asserts that in Striker the seal could be formed of glass, nickel or copper which is different from claim 1 and Li. Applicant’s assertion is persuasive. Therefore the rejection of independent claim 13 has been withdrawn. However, upon further consideration, a new ground of rejection is included herein.  
Due to amendments to the claims, a new grounds of rejection is included herein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NIARA TRANT/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722